Case 6:20-cv-00583-ADA Document 16 Filed 09/11/20 Page 1 of 4
Case 6:20-cv-00583-ADA Document 16 Filed 09/11/20 Page 2 of 4
Case 6:20-cv-00583-ADA Document 16 Filed 09/11/20 Page 3 of 4




                                                           100
          Case 6:20-cv-00583-ADA Document 16 Filed 09/11/20 Page 4 of 4




                      Attachment 1 to Matthew Warren’s Pro Hac Vice Application

Commonwealth of Massachusetts                                                     December 17, 1998
State of New York                                                                 December 17, 2001
United States District Court, Southern District of New York                            July 30, 2003
United States District Court, Eastern District of New York                             July 30, 2003
State of California                                                                    May 27, 2004
United States District Court, Central District of California                            June 9, 2004
United States District Court, Eastern District of California                           June 14, 2004
United States District Court, Southern District of California                          June 16, 2004
United States Court of Appeals, Ninth Circuit                                          July 30, 2004
United States District Court, Northern District of California                          July 30, 2004
United States Court of Appeals, Eleventh Circuit                                       May 27, 2005
United States Court of Appeals, Federal Circuit                                     August 15, 2014
United States District Court, Eastern District of Texas                            February 24, 2014
United States District Court, Massachusetts                                           April 20, 2018
